REPORTED

      IN THE COURT OF SPECIAL APPEALS

                OF MARYLAND

                     No. 2188

              September Term, 2015

    ______________________________________


             DENISE KOWALCZYK

                         v.

                MARK BRESLER

    ______________________________________

         Graeff,
         Friedman,
         Eyler, James R.,
            (Senior Judge, Specially Assigned),

                      JJ.
    ______________________________________

           Opinion by Eyler, James, R., J.
    ______________________________________

         Filed: December 2, 2016




*
         This appeal arises from an order dated December 3, 2015, entered by the Circuit

Court for Montgomery County, granting an emergency petition for contempt filed by Mark

Bresler, appellee, against Denise Kowalczyk, appellant. The court found that appellant had

violated conditions set forth in the court’s prior orders governing appellant’s visitation with

the parties’ minor child, whom we shall refer to as “M.”

         On appeal, appellant presents the following questions for our review, which we

consolidated and rephrased1:

         1. Did the circuit court err by finding appellant in constructive civil
            contempt and imposing a punitive purge provision?

         2. Did the court impermissibly modify its prior visitation orders?

         We answer the questions in the affirmative. For the reasons set forth below, we

vacate the circuit court’s order of contempt.

                                       BACKGROUND

         The parties have one child, M., who was born on May 9, 2002. In 2002, a California

court entered a decree, awarding primary physical custody of M. to appellant. On March 3,

2011, the decree was registered in Maryland. Thereafter, the parties and court appointed



1
    Appellant phrased the questions:

     1. Did the trial court commit legal error by ordering that Kowalczyk be
        punished for past conduct in the guise of a constructive civil contempt order?
     2. Did the trial court commit legal error by conflating “purge” with punishment
        in a constructive civil contempt order?
     3. Did the trial court commit legal error by modifying the custody of a child
        without finding that there had been a material change in circumstances, that
        a modification was in the best interests of the child, and without first giving
        Kowalczyk notice and reasonable opportunity to be heard?
                                                1
best interests attorney filed numerous motions and petitions for contempt. It is unnecessary

to review those filings and court rulings in detail.

       The parties agreed to share legal custody, reflected in a consent order entered on

April 16, 2012. On July 17, 2014, on behalf of M., the best interests attorney filed a motion

to modify legal custody, requesting that appellee be awarded sole legal custody of M. In

December 2014, the court awarded sole legal custody to appellee.

       Shortly thereafter, appellee filed a motion to modify physical custody and visitation.

On October 13, 2015, following a two-day evidentiary hearing, the court issued an order

awarding primary physical custody to appellee and ordering that appellant’s visitation with

M. be supervised. On October 21, 2015, the court issued a separate visitation order entitled

“TEMPORARY ACESS ORDER.” The order provided as follows.

               ORDERED, that pending further Order of the Court, [appellee’s]
       Motion to Modify Visitation … shall be GRANTED on a temporary basis as
       set forth below; and it is further

             ORDERED, that [appellant’s] visitation with [M.] … shall be
       supervised by the Court’s supervised visitation program pursuant to the
       Court’s Order of Referral …; and it is further

                ORDERED, that in the event the Court is unable to accommodate the
       parties’ participation in the supervised visitation program, [appellant] will
       have two hours of supervised visitation with [M.] every other weekend, on
       either Saturday or Sunday, with a supervisor to be chosen by [appellee]; and
       it is further

               ORDERED, in addition, that [appellant] will be entitled to a video
       telephone call with [M.] two times per week for up to 15 minutes at a time,
       and these video telephone calls are to be monitored by [appellee], who may
       suspend any one call if [appellant] communicated anything derogatory about
       [appellee] to [M.], or communicates anything that might reasonably be
       viewed as trying to undermine [M.’s] relationship with [appellee]; and it is
       further

                                              2
             ORDERED, that within the next 60 days, [appellant] undergo a
       psychological evaluation … and it is further

             ORDERED, that the parties shall appear in court for a review hearing
       on January 12, 2016 at 9:30 a.m.

       On November 4, 2015, appellant filed an emergency petition for contempt and for

other relief. He alleged that appellant had violated the October 13 and 21 orders (the

visitation orders).

       At the contempt hearing on December 1, 2015, appellee introduced into evidence,

inter alia, a copy of text messages between appellant and M. sent through a Play Station 4

gaming console. The court found that appellant had violated the visitation orders by

engaging in unsupervised text messaging. By order dated December 3, 2015, the court

found appellant in contempt of the visitation orders and further ordered that “[t]o purge

herself of contempt, [appellant] must abide by the modified provisions of the [visitation

orders] as set forth below….” In the next paragraph of the December 3 order, the court

modified the visitation orders “on a temporary basis, such that [appellant] shall not have

any visitation or access or contact, of any kind, with the minor child, [M.],... until further

order of the Court.” With respect to this modification, it is clear from the transcript of the

hearing that the court relied on Maryland Code (1994, 2012 Repl. Vol, 2015 Supp.), § 9-

105 of the Family Law Article (FL) as authority.

                                       DISCUSSION

       Appellant contends that the circuit court improperly used constructive civil

contempt as a basis to punish her for her alleged prior misconduct. With respect to the


                                              3
modification of the visitation orders, she contends that the statute is inapplicable because

(1) the modification occurred in a contempt proceeding, not a custody proceeding; (2) she

did not interfere with the visitation rights of another; (3) the court did not add terms or

conditions to the order designed to ensure future compliance with the order; (4) the court

did not find a change in circumstances or that the modification was in the best interests of

M; and (5) she did not receive proper notice that it was a modification proceeding.

       Appellee responds that the trial court’s finding of contempt was supported by the

evidence, and that the contempt order was a permissible ancillary order designed to

“encourage a greater degree of compliance” with the access order. Additionally, he

maintains that the contempt order constituted a permissible modification of the custody

order pursuant to FL § 9-105.

       A proceeding for civil contempt is “intended to preserve and enforce the rights of

private parties to a suit and to compel obedience to orders and decrees primarily made to

benefit such parties.” Marquis v. Marquis, 175 Md. App. 734, 745-46 (2007) (quoting

State v. Roll and Scholl, 267 Md. 714, 728 (1973)). “Civil contempt proceedings are

generally remedial in nature, and are intended to coerce future compliance.” Id. (citing

Bahena v. Foster, 164 Md. App. 275, 286 (2005)). In order for a penalty for civil contempt

to be coercive rather than punitive, it must provide for purging that permits the defendant

to avoid the penalty by some specific conduct that is within the defendant’s ability to

perform. Bryant v. Howard Cnty. Dep’t Soc. Servs. ex. rel. Costley, 387 Md. 30, 46 (2005).

       Generally, this Court will not disturb a contempt order absent an abuse of discretion

or a clearly erroneous finding of fact upon which the contempt was imposed. Gertz v. Md.

                                             4
Dept. of Env’t, 199 Md. App. 413, 424 (2011)(citations omitted). But where the order

involves an interpretation and application of statutory and case law, we must determine

whether the circuit court’s conclusions are “legally correct” under a de novo standard of

review. See Walter v. Gunter, 367 Md. 386, 391-92 (2002).

                                              I.

       We agree with appellant that the purge provision was in fact punishment for her past

failure to comply with the October 13 and 21 visitation orders. Any order imposing a

penalty in a civil contempt action must include a purging provision with which the

contemnor has the present ability to comply. Elzey v. Elzey, 291 Md. 369, 374 (1981)

(citations omitted). A lawful purge provision “affords the defendant the opportunity to

exonerate him or herself, that is, to rid him or herself of guilt and thus clear him or herself

of the charge … [i]n this way, a civil contemnor is said to have the keys to the prison in his

own pocket.” Jones v. State, 351 Md. 264, 281 (1998) (quotations and citations omitted).

       Here, the sanction was the suspension of visitation. There was no way for appellant

to perform some act and thereby avoid the sanction. Gertz, 199 Md. App. 413, illustrates

the difference between coercive effect and punishment.           In that case, in 2000, the

Department of the Environment (DOE) filed a complaint, alleging that Gertz had violated

environmental protection laws in operating a solid waste disposal facility without a permit.
199 Md. App. at 419. In 2002, the trial court found a violation, imposed fines, and ordered

Gertz to close the facility within 6 months unless he first obtained a permit. Id. at 419-20.

In 2004, the court found Gertz in contempt of the 2002 order and, pursuant to a consent

order, set a new schedule for closure, including specific steps to be taken leading to the

                                              5
closure. Id. at 420-21. In 2009, by consent order, the court again changed the schedule

and ruled that closure was to occur by March 15, 2009 and Gertz was required to conduct

inspections of the closed facility for five years thereafter. Id. at 422. On June 29, 2009,

the trial court again held a contempt hearing and found Gertz in contempt of the 2004 order.

Id. The court ordered Gertz to pay a fine pursuant to the agreed terms of the 2004 order

but imposed an additional fine, which was suspended pending compliance with the

inspection requirements contained in the 2009 consent order. Id. On appeal, inter alia,

Gertz argued that the non-suspended fine was based on past conduct, i.e., the failure to

timely close the facility, which was closed before the June 2009 order. Id. at 425. This

Court upheld that portion of the order because the fine was imposed pursuant to Gertz’s

consent. Id. at 427-28. In the 2004 order, Gertz consented to future penalties for

noncompliance. Id. at 427. What is relevant to the matter before us is that Gertz made the

same argument with respect to the suspended fine. In upholding the finding of contempt

and the sanction, this Court explained that it was remedial in nature because Gertz could

comply with the inspection requirements in the 2009 order that he had the ability to

perform, and avoid paying the fine. Id. at 428.

       Here, there was no similar prior consent order and no ability to comply with the

purging provision and, by doing so, avoid the sanction. The purging provision was the

sanction. See Dodson v. Dodson, 380 Md. 438, 452 (2004) (civil contempt was not a proper

sanction for husband’s failure to pay insurance premium that resulted in lapsed insurance

policy); Jones, 351 Md. at 279 (two year term of incarceration for failure to pay child

support in civil contempt proceeding was punitive and therefore unlawful as it did not allow

                                             6
for purging); Stevens v. Tokuda, 216 Md. App. 155, 173 (2014) (law requires a present

ability to comply with the purge condition and a willful choice by appellant not to comply

in spite of that ability); Betz v. State, 99 Md. App. 60, 64-65 (1994) (court’s issuance of a

punitive sanction of $250 fine for attorney’s failure to timely file pretrial sentence report

order rendered action one for criminal contempt rather than civil contempt). Thus, the

contempt sanction of no visitation must be vacated.

       Ordinarily, there cannot be a finding of contempt unless the contemnor has the

present ability to comply with a proper purging provision. Dodson, 380 Md. at 450

(2004). Consequently, we vacate the finding of contempt as well as the sanction.

                                             II.

       Appellant contends that the circuit court’s December 3 order was an illegal

modification of the visitation orders. Appellee maintains that the circuit court’s order

“merely provided a temporary modification and clarification until a further review hearing

in one month’s time, as permitted by Fam. Law § 9-105.”

       FL § 9-105 provides:

       In any custody or visitation proceeding, if the court determines that a party
       to a custody or visitation order has unjustifiably denied or interfered with
       visitation granted by a custody or visitation order, the court may, in addition
       to any other remedy available to the court and in a manner consistent with
       the best interests of the child, take any or all of the following actions:

          (1) order that the visitation be rescheduled;

          (2) modify the custody or visitation order to require additional terms or
              conditions designed to ensure future compliance with the order; or

          (3) assess costs or counsel fees against the party who has unjustifiably
              denied or interfered with visitation rights.

                                             7
       With respect to appellant’s argument as to notice, as appellee observes, his

emergency petition for contempt referenced FL § 9-105 and requested a temporary

modification of the court’s prior order, i.e., a suspension of all visitation by appellant

pending further order. On the other hand, as appellant observes, at the beginning of the

December 1, 2015 hearing, the court stated that the hearing was scheduled “only in regard

to contempt and not for the other features of the relief that you’ve asked for.” We need not

decide the question of notice, however, because we vacate the modification on other

grounds.

       As argued by appellant, the plain language of the statute is directed at a party who

interferes with another party’s right of visitation. That is not what occurred here. The issue

was unauthorized contact by the party who had the right of visitation.

        Additionally, the court made no finding relating to the best interests of M. As part

of a contempt proceeding, a court may issue “ancillary orders for the purpose of facilitating

compliance or encouraging a greater degree of compliance with court orders.” Dodson,
380 Md. at 448. When the order involves a change to custody, however, the court must

engage in a procedural analysis before making a custody modification. Gillespie v.

Gillespie, 206 Md. App. 146, 170 (2012). The best interests of the child is the paramount

concern in the trial court’s decision to modify custody. Wagner v. Wagner, 109 Md. App.
1, 28-29 (2000). Section 9-105 itself requires that a modification be consistent with the

best interests of the child.

        The court’s explanation for the temporary modification was as follows.



                                              8
              I think that the plaintiff has proven a deliberate and willful
       violation of the court’s order in that mom has been communicating
       with [M.] ongoing despite and in fact in the face of and contrary to the
       court’s order. And so I will find her in contempt.

              And so to purge that, what I am going to do is as follows. I
       think what the statute gives me the authority to do, and I’m looking at
       9-105, whether it is that or whether it is—I think that is the authority.
       I do have the authority, given the fact that there has been interference
       with the court’s order to modify the order. And that is what I am going
       to do. I am also going to order it as a purge provision. To purge the
       contempt that I have found, I will modify my existing order on a
       further temporary basis and I will order that [M.] have no contact
       whatsoever with his mother until we have our next hearing in January.

       The circuit court made no findings regarding the best interests of M. Appellee

argues that the circuit court’s modification was proper because it “arose from” the circuit

court’s findings of October 13, 2015 regarding appellant’s fitness as a parent and concerns

about her relationship with M. Those findings were in the context of awarding primary

physical custody and supervised visitation, however. They were not in the context of

denying all visitation. At the minimum, the court had to find that suspending all visitation

was not contrary to the best interests of the child.

                                    CONTEMPT ORDER DATED DECEMBER 3,
                                    2015 ENTERED BY THE CIRCUIT COURT FOR
                                    MONTGOMERY COUNTY VACATED.
                                    COSTS TO BE PAID BY THE APPELLEE.




                                              9